DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of the claims
Claims 1, 5-8, 11, 14-15, 17, 19-20, 22-23, 26-27 and 30 are examined on merits in this office action to the extant it encompasses the elected species. See the office action of 12/21/2021 for the withdrawal of claim 31 from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention. See MPEP 803.02. Applicants preserve their right to file a divisional on the non-elected subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 11, 14-15, 17, 19-20, 22-23, 26-27 and 30 are rejected under 35 U.S.C. 103 as unpatentable over Wyndham et al (US 2013/0319086 A1, hereinafter “Wyndham”) in view Brousmiche et al (US 2014/0242709, hereinafter “Brousmiche”).
Wyndham discloses a method for selectively isolating a macromolecule from a sample, the method comprising the steps of: a) loading a sample containing a macromolecule onto a chromatographic separations device comprising a high purity chromatographic material comprising a chromatographic surface wherein the chromatographic surface comprises a hydrophobic surface group and one or more ionizable modifiers such that the macromolecule is selectively adsorbed onto the high purity chromatographic material, with the proviso that when the ionizable modifier does not contain a Zwitterion, the ionizable modifier does not contain a quaternary ammonium ion moiety; and b) eluting the adsorbed macromolecule from the high purity chromatographic material, thereby selectively isolating the macromolecule from the sample (see claim 1). 
Wyndham teaches isolating various macromolecules utilizing the chromatographic separation device wherein the macromolecules include peptides, phosphopeptides, polypeptides, glycopeptides, proteins, glycoproteins, antibodies, phosphoproteins, nucleic acids, oligonucleotides, polynucleotides, phospholipids, synthetic or natural polymers, a functionalized macromolecules and mixtures thereof (see paragraph [0082] and claim 5).
Wyndham mentioned various macromolecules including glycopeptides, glycoproteins and oligosaccharides, but however, does not specifically mention glycan and labeled glycans for isolating using the chromatographic separation devide.
Brousmiche teaches that fluorescent labeling of N-glycans is beneficial to detecting glycans because it improves both sensitivity and selectivity of the detection as well as the chromatographic behavior of glycans (page 1). Brousmiche teaches  MS active molecules useful for rapid fluorescence tagging of glycans such as N-linked glycans and a method for analyzing a glycan in a sample containing at least one glycan by means of liquid chromatography and mass spectrometry comprising labeling the glycan in the sample by reacting the glycan with a compound according to Formula III for a time and under conditions suitable to facilitate the labeling; providing a sample containing the glycan labeled with the compound; and subjecting the labeled compound to liquid chromatograph and mass spectrometry (see paragraphs [0008], [0024] and [0048]). Brousmiche further teaches that for analyzing a molecule, the molecule is rapidly labeled with the compounds and then subjected to liquid chromatography, mass spectrometry, and fluorescence (see paragraph [0048]).
Therefore, from the above description in mind of Brousmiche and Wyndham, one of ordinary skilled in the art can easily envisage various macromolecules including polysaccharide and glycans including labeled glycans of Brousmiche for chromatographic separation and isolation and using the chromatographic device of Wyndham would be obvious to one of ordinary skilled in the art because Wyndham teaches that various macromolecules can be isolated with the chromatographic device which includes polysaccharides glycopeptides, and glycoproteins and Brousmiche teaches subjecting glycans after MS labeling to liquid chromatography. Moreover, one of ordinary skilled in the art would have a reasonable expectation of success because Brousmiche teaches that fluorescent labeling of N-glycans is beneficial to detecting glycans because it improves both sensitivity and selectivity of the detection as well as the chromatographic behavior of glycans. Moreover, employing a sample comprising a glycan is a design option that a person skilled in the art can choose when general knowledge in the relevant field of the art is used.
In regards to claim 5, Brousmiche teaches N-glycans (Abstract).
In regards to claim 6, Brousmiche teaches N-glycan release from Herceptin IgG (paragraph [0022]).
In regards to claims 7, 8, 11 and 14, Brousmiche discloses MS active reagent
    PNG
    media_image1.png
    197
    411
    media_image1.png
    Greyscale
, which encompasses all the properties.
In regards to claim 17, Wyndham discloses ionizable modifier (see paragraphs [0013-0022]) which reads on the ionizable modifier as claimed in claim 17.
In regards to claim 19, Whydham teaches hydrophobic surface comprising C4-C30 bonded phase (paragraph [0055]).
In regards claim 20, Wyandham teaches chromatographic core comprises silica (paragraph [0010]).
In regards to claim 22, Wyandham teaches stationary phase with dimethylaminopropyl (paragraph [0052]).
In regards to claim 23, Wyandham teaches gradient running from 1.8% to 50% CAN with 0.1% FA or 0.1% TFA (paragraphs [0092] and [0379]) also teaches TFA at a 0.1% in water provides a pH of 1.9 and FA at 0.1% in water provides a pH of about 2.7 (paragraph [0390]).
In regards to claim 26, Wyandaham teaches chromatographic separation device may be chromatographic column, a thin layer plate, a filtration membrane, and a microfluidic separation device (claim 13).
In regards to claim 27, Wyandham teaches emplying seconday chromatographic means to further isolate, purify or separate sample (claim 15 and paragraph [0084]).
In regards to claim 30, Wyandham teaches ionizable modifier contains an amino group (paragraph [0010]).
Response to argument
Applicant's arguments filed 04/21/2022 have been fully considered and are persuasive to overcome the rejection of claim 20 under 35 USC 112(b) in view of the amendments. However, Applicant’s arguments are not persuasive to overcome the rejection under USC 103.
Applicant stated that the present claims require reacting a sample comprising a glycan with a labeling reagent to produce a labeled glycan sample which is then selectively adsorbed onto the high purity chromatographic material during the loading step. Applicant argued that the Office Action fails to identify anywhere in the prior art where the labeled glycan that is selectively adsorbed onto the high purity chromatographic material is disclosed or made obvious (see page 10). Applicant argued that nowhere within Brousmiche is the selected adsorption properties of glycans on a high purity chromatographic material provided, yet alone the effect and one or more ionizable modifiers. Based on these, Applicant argued that Brousmiche does not provide any information regarding how to selectively separate its alleged labeled glycans on a high purity chromatographic material, one of ordinary skill in the art would not have a motivation to combine Wyndham's chromatographic device with Brousmiche's labeled glycan as opposed to the allegations of the Office. Applicant argued that Wyndham mentions various macromolecules including glycopeptides, glycoproteins and oligosaccharides, but however, does not specifically mention glycan and labeled glycans for isolating using the chromatographic separation device. Applicant argued that the Examiner provided no reason to pick and choose “glycan” through a various macromolecules mention in Wyndham to form Applicant’s claimed method. Applicant further argued that the term glycan refers to carbohydrate portion of a glycoconjugates such as glycoprotein, glycoprotein and proteoglycans and glycans and polysaccharides are not equivalent and therefore, a person of ordinary skill in the art would not have any motivation to apply Brousmiche's labeled glycan to Wyndham's chromatographic surface.
The above arguments have fully been considered but are not found persuasive. Wyndahm is directed to chromatographic materials useful for selective adsorption and isolation of various macromolecules including proteins, peptides, glycopeptides and glycoproteins (paragraphs [0126], [0133], [0139]). See the following excerpt:
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    385
    496
    media_image2.png
    Greyscale

Wyndham teaches that the one or more ionizable modifier contain a carboxylic acid group, an amino group, an amido group, an imido group, an imidazolyl group, a pyridyl group, an aminosilane group or combination thereof (paragraph [0101]).  Wyndham teaches that the methods of the invention work well on polar compounds, non-polar compounds, acidic compounds, neutral compounds, basic compounds and any mixtures thereof (paragraph [0222]). Therefore, the reference of Wyndham discloses a chromatographic support materials having the same material (i.e. same property) as that of claim 1 support material for selective adsorption of various biomaterials and the chromatographic support provides selective adsorption to a variety of biomaterials including peptides, glycopeptides and glycoproteins. Wyndham however, does not mention glycan or labeled glycan as biomaterial for chromatographic. 
Brousmiche teaches that fluorescent labeling of N-glycan is beneficial for detecting glycans because it improves both sensitivity and selectivity of the detection for subsequent chromatographic separation of the labeled glycan and analysis of glycans. Brousmiche teaches subjecting labeled glycan to liquid chromatography and mass spectrometry. Therefore, since labeled glycan of Brousmiche is intended for chromatographic separation and the chromatographic material of Wyndham selectively adsorbs a wide variety of biomaterials including glycopeptides and glycoproteins, it would provide a strong motivation to one of ordinary skilled in the art to also consider the labeled glycan of Brousmiche for chromatographic separation with the chromatographic material of Whydham with a reasonable expectation of success. Contrary to applicant’s assertion, there is a strong reasonable expectation of success because Wyndham teaches that the methods of the invention work well on polar compounds, non-polar compounds, acidic compounds, neutral compounds, basic compounds and any mixtures thereof (paragraph [0222]) and the support material provides selective adsorption of variety of biomaterials including peptides, glycopeptides and glycoproteins. Since glycoprotein and glycopeptides are proteins and peptides which contain oligosaccharide chains (glycans), contrary to applicant’s assertion, there is a reasonable expectation and predictability that labeled glycans would also be adsorbed and separated with the chromatographic support of Whydham with a reasonable expectation of success because the glycan is common to both glycopeptide and glycoprotein which are selectively adsorbed and the chromatographic support selectively adsorbs a variety of biomaterials. In regards to arguments regarding pick and choose, as described in the rejection, the rejection is based on the combination of the references and the combination of the reference of Brousmiche provides obviousness of chromatographic separation of labeled glycan. In regards to Applicant’s arguments that Brousmiche does not disclosed selective adsorption of labeled glycan onto the high purity chromatographic material, the combination of Wyndham in view of  Brousmiche, as described above, provides strong motivation for separating labeled glycan utilizing the chromatographic material of Whydham. 
Applicants argued that present claim 1 requires, inter alia, the labeled glycan that is selectively adsorbed onto the high purity chromatographic material and therefore, claim 1 is concerned with the chemical properties of the labeling agent (e.g. amphipathic and strongly basic labeling) and Brousmiche does not teach or suggest the effect of chemical properties of the labeling reagent.
In regards to the above arguments, the amphiphathic or strongly basic labeling agent is not in the claim and the ionizable modifier is not limited to containing any particular group in the claim. Applicant is kindly reminded that, according to MPEP 2145 “Consideration of Applicant's Rebuttal Arguments,” arguing limitations which are not claimed is not proper:
“Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) (Claims to a superconducting magnet which generates a "uniform magnetic field" were not limited to the degree of magnetic field uniformity required for Nuclear Magnetic Resonance (NMR) imaging. Although the specification disclosed that the claimed magnet may be used in an NMR apparatus, the claims were not so limited.); Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571-72, 7 USPQ2d 1057, 1064-1065 (Fed. Cir.), cert. denied, 488 U.S. 892 (1988) (Various limitations on which appellant relied were not stated in the claims; the specification did not provide evidence indicating these limitations must be read into the claims to give meaning to the disputed terms.); Ex parte McCullough, 7 USPQ2d 1889, 1891 (Bd. Pat. App. & Inter. 1987) (Claimed electrode was rejected as obvious despite assertions that electrode functions differently than would be expected when used in nonaqueous battery since "although the demonstrated results may be germane to the patentability of a battery containing appellant's electrode, they are not germane to the patentability of the invention claimed on appeal.").”

Moreover, the reference of Wyndham discloses a chromatographic support materials having the same chromatographic material (i.e. same property) as that of claim 1 support material and Whydham teaches that the chromatographic material selectively adsorbs a wide number of biomaterials. Thus, applicant’s assertion/argument of selective adsorption only of glycan to the highly purity chromatographic material with specific amphiphathic or strongly basic labeling agent does not have a clear basis which the chromatographic material contains ionizable modifiers having various types of functional groups.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641